Citation Nr: 1311895	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  12-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right hand disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In February 2013, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim for service connection for a left hand scar in August 2010.  This claim was denied in an October 2011 rating decision.  As the Veteran indicated at a July 2011 VA examination of his left hand that it was his right hand at issue, the claim for service connection for a right hand disorder was raised by the record.  The claim was denied in the April 2012 rating decision on the basis that the Veteran's service treatment records reflected injury to the left hand.  However, the Veteran contends that it was in fact his right hand that was injured, and the Veteran is competent to speak to such an injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Moreover, the Board notes that the Veteran's service treatment records were damaged and perhaps partially destroyed as a result of the 1973 fire at the St. Louis records repository.  In cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Further, a December 2011 statement from the Veteran's VA primary care physician indicates that she reviewed X-rays of the hands and examined the Veteran.  The physician found that there was a small metal fragment and some degenerative changes suggestive of old injury in the right hand.  The left hand also showed degenerative changes, more mild than on the right.  In light of these facts, the Board determines that the Veteran should be afforded a VA examination to ascertain the etiology of his right hand disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for another VA examination to assess the etiology of his right hand disorder.  The claims file must be made available to the examiner for review, and the examination report must reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon review of the record and examination of the Veteran, the examiner should address the following:

Is it at least as likely as not that the Veteran has a right hand disorder that is causally or etiologically a result of his military service as opposed to some other cause?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In addition to the documentary evidence, the examiner must document the Veteran's subjective history regarding his right hand disorder and consider and discuss those complaints in the opinion.  

If the examiner finds the Veteran's claims inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented in and after service, the examiner must explain the reasons for that finding.

A complete rationale for any opinion offered must be provided.

2. The Veteran must be advised of the importance of reporting to any scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3. Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268   (1998).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he, and his representative, should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

